Citation Nr: 1019017	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from August 1952 to April 
1955.  The appellant is claiming benefits as the Veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that the appellant requested a personal 
hearing before a traveling Member of the Board to be held at 
the RO, on her July 2007 VA Form 9.  She was notified that 
her Board hearing was scheduled for March 5, 2010, in a 
letter dated in January 2010.  However, the appellant failed 
to appear for the scheduled hearing and did not request a 
postponement or rescheduling.  Thus, her hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran died in March 2006.  The death certificate 
identified the immediate cause of death as probable cerebral 
vascular event, due to hypertension, due to hyperlipidemia.  
The other significant condition contributing to death but not 
resulting in the underlying cause was a gallbladder disorder.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of fracture of C5 and C6, rated 
as 30 percent disabling from May 1, 1955.  That was the 
Veteran's only service-connected disability.  

3.  A preponderance of the evidence is against a finding that 
the Veteran's probable cerebral vascular event, hypertension, 
hyperlipidemia, and/or gallbladder disorder were related his 
service-connected disability, or otherwise to service, or 
that a cardiovascular disease manifested to a compensable 
degree within one year after his separation from active 
service.  

4.  A preponderance of the evidence is against a finding that 
any service-connected disability was the principal cause or a 
contributory cause of the Veteran's death, or that the 
Veteran's death was otherwise causally related to service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service or to service-connected disability, nor is there a 
basis for a presumption that the cause of death was related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.309, 
3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In correspondence dated in April 2006, which was prior to the 
initial denial of the appellant's claim, the RO explained 
what the evidence must show to establish entitlement to 
dependency and indemnity compensation (DIC) and described the 
type of information and evidence that she needed to provide 
in support of her claim.  The RO also explained to the 
appellant what evidence VA was responsible for obtaining or 
would assist in obtaining on her behalf in support of her 
claim.  

In particular regard to Dingess notice requirements, the 
Board notes that the RO did not provide notice to the 
appellant regarding the element of effective date in the 
April 2006 VCAA notice letter.  However, any failure by VA to 
provide notice regarding how VA assigns the effective date 
once DIC has been granted is rendered moot, because the claim 
is denied and no effective date will be assigned.  

During the course of this appeal, the Court held that, for a 
DIC claim, VCAA notice must further include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352 (2007).

In the present case, the Board notes that the appellant was 
provided with notice of all three Hupp notice elements by 
virtue of the April 2006 and October 2009 VCAA notice 
letters.  

In the April 2006 letter, the RO wrote that VA needed 
evidence showing that the Veteran died while on active duty 
or from a service-connected injury or disease.  The RO also 
wrote that it must be shown that the disability causing the 
Veteran's death had its onset in service or was permanently 
aggravated by service.  The RO again provided explanation of 
the evidence needed to substantiate a DIC claim based on a 
previously service-connected condition and a condition not 
yet service-connected in the October 2009 letter.  Thus, the 
second and third Hupp notice elements were satisfied by both 
notice letters.  

With respect to the first Hupp notice element, the Board 
notes that the appellant was not provided notice with respect 
to that element in the April 2006 notice letter.  However, 
the RO subsequently provided such notice in the October 2009 
letter wherein it specifically noted that the Veteran was 
granted service connection for residuals of fractured spine 
during his lifetime.  Although this notice was not provided 
before the initial denial of the claim, the appellant's claim 
was readjudicated in December 2009 following receipt of 
adequate notice, which cured any timing defect.

The appellant was also provided with a copy of the above 
rating decision, the June 2007 SOC, and the August 2007 and 
December 2009 SSOCs, which included a discussion of the facts 
of the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, neither the appellant nor her 
representative has alleged or demonstrated any prejudicial or 
harmful error in VCAA notice.

In regard to VA's statutory duty to assist, VA and private 
treatment records, to include the Veteran's terminal records, 
that have been identified as relevant to the appellant's 
claim have been obtained to the extent possible, or have 
otherwise been provided to VA by the appellant and are 
associated with the claims folder.  Furthermore, the 
Veteran's service treatment records (STRs) are included in 
the claims folder.     

The Board notes that no medical opinion has been obtained 
with respect to the claim.  However, the evidence reveals 
that the Veteran did not have any of the disorders which have 
been identified as the principal or contributory causes of 
his death.  The competent and probative evidence does not 
reflect a nexus relationship between service and any cause of 
the Veteran's death, nor does the evidence show that any of 
the disorders implicated in his death were manifested within 
the first post-sevice year.  Upon careful consideration of 
the foregoing, the Board concludes that the evidence 
currently of record is sufficient to decide the claim and a 
remand for an opinion is not necessary.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Pertinent law, facts, and analysis 

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although we have an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

In the present case, the appellant contends that the Veteran 
experienced a continuous decline in health since the time of 
his accident in service until his untimely death.  See the 
April 2007 Notice of Disagreement.  She has asserted that the 
Veteran was on painkillers continuously since his neck injury 
in service, and became obese due to his forced inactivity.  
She suggests that the Veteran's development of cardiovascular 
problems and other problems, which caused his death, was the 
result of his service-connected disability.  See the July VA 
Form 9.    

Dependency and indemnity compensation is payable to the 
surviving spouse of a veteran if such veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, generally would not be held to have contributed to 
death primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2). 

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  The death certificate 
notes that he died in March 2006, of probable cerebral 
vascular event (i.e., stroke) due to hypertension due to 
hyperlipidemia.  The other significant condition contributing 
to death but not resulting in the underlying cause was a 
disorder of the Veteran's gallbladder.  The manner of death 
was noted to be "natural," and no autopsy was performed.  

In regard to evidence of in-service incurrence or aggravation 
of a disease or injury, the Board initially notes that the 
Veteran was service connected for residuals of fracture of C5 
and C6, evaluated as 30 percent disabling from May 1, 1955, 
to the time of his death.  He was not service connected for 
any other disability, and did not seek a higher disability 
rating for his cervical spine disability during his lifetime.    

As stated above, the appellant asserts that the Veteran's 
service-connected cervical spine disability forced him to be 
inactive, which she believes led to his obesity and caused 
him to develop cardiovascular problems such as hypertension 
and hyperlipidemia, which led to the cerebral vascular event 
which ultimately caused his death.  

The appellant does not allege, and the evidence does not 
otherwise show, that the causes of the Veteran's death were 
directly related to his period of active military service, or 
that cardiovascular disease was manifested to a compensable 
degree within one year after his discharge.  In consideration 
of the foregoing, the Board will focus its analysis on the 
question of whether the Veteran's service-connected cervical 
spine disability was related to the identified causes of his 
death.       

However, after careful review of the record, the Board finds 
no support for the appellant's assertion.  There is no 
competent evidence showing any link between any of the causes 
of the Veteran's death and his service-connected cervical 
spine disability, or otherwise to service, as explained 
below.

The Board notes that the appellant wrote in her substantive 
appeal, on VA Form 9, that the Veteran's cardiovascular 
problems began in 1996.  In July 1996, he presented to a 
private hospital for treatment of upper chest discomfort, 
with multiple risk factors for coronary artery disease but no 
definite prior history of cardiac disease.  At that time, his 
treating physician, W.N.L., M.D., listed the Veteran's 
cardiac risk factors and noted that his medical history was 
remarkable for hypertension.  He also made note of the 
Veteran's history of hypercholesterolemia, smoking, his 
strong family history of coronary artery disease, his 
brother's death in his thirties of a myocardial infarction, 
and his sister's recent myocardial infarction at the age of 
66.  The physician further made reference to the Veteran's 
history of gallbladder disease when summarizing his past 
medical history.  The physician made no mention of the 
Veteran's service-connected cervical spine disability or his 
military service.  The physician noted that the Veteran was 
obese and included a diagnostic impression of obesity, he did 
not link that condition to the Veteran's service-connected 
cervical spine disability or otherwise to service.  

In subsequent treatment records, it is noted that the Veteran 
continued his treatment for heart problems.  However, no 
medical provider attributed such disorders to his service-
connected cervical spine disability.  It is also observed 
that the Veteran made no mention of a link between his 
service-connected cervical spine disability and his 
cardiovascular problems.  

Furthermore, review of the Veteran's terminal records 
indicates no link between his cardiovascular problems and his 
service-connected cervical spine disability.   

Although the appellant has repeatedly asserted that the 
Veteran died as a result of service-connected disability, the 
Board notes that the appellant is a lay person and is not 
shown to have the requisite medical expertise to render a 
competent medical opinion regarding the cause of the 
Veteran's death in this case.  With all due respect for the 
sincerity of her belief in this regard, her assertion of a 
relationship between the Veteran's death and his service-
connected disability cannot constitute competent evidence of 
such a relationship and, consequently, is afforded no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

Thus, the competent and probative evidence shows that the 
causes of the Veteran's death (i.e., probable cerebral 
vascular event, hypertension, hyperlipidemia, and a gall 
bladder disorder) are not related in any way to his service-
connected cervical spine disability, manifested many years 
after discharge, and are not otherwise causally related to 
active military service.  Consequently, the preponderance of 
the evidence weighs against the claim and service connection 
for the cause of death of the Veteran must be denied.  

In reaching this conclusion, the Board notes that reasonable 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue, under 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, where the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.    



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


